DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 3/7/2017. It is noted, however, that applicant has not filed a certified copy of the JP2017-043343 application as required by 37 CFR 1.55. Examiner acknowledges the ADS filed 11/14/2021 with Access Code 9F49. However, Applicant is reminded to submit a written request to retrieve said foreign priority document.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
The application has been amended as follows: 
Page 3, line 3, “an constituent element” should read as --a constituent element--
Page 3, last two lines, “a pipe wall” should read --the pipe wall—
Authorization for this examiner’s amendment was given in an interview with Yasuo Muramatsu on 3/7/2022.
                                  

Reasons for Allowance
Claims 1-2 and 5-6 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose “An electrode catheter, comprising: an insulating tube member that has a flexible portion at a distal end thereof; a handle that is attached to a proximal end portion of the tube member and that includes an operation mechanism for a distal-end deflecting operation; at least one electrode that is attached to the distal end and/or an outer periphery of a distal end part of the tube member; at least one lead wire whose distal end is connected to the electrode and that extends in an inside of the tube member along an axial direction; an electrode connector that is disposed at an outside of the handle or is incorporated in the handle and that has a terminal to which a proximal end of the lead wire is connected; and at least one operating wire whose distal end is fixed to the electrode attached to the distal end of the tube member or to a distal end portion of the tube member, that extends in the inside of the tube member along the axial direction, and that is operable to be pulled as a proximal end thereof is fixed to an constituent element of the operation mechanism, wherein the proximal end portion of the tube member is inserted from a distal end of the handle to an inside of the handle, and extends in the inside of the handle in a proximal end direction beyond a fixing position on the constituent element of the operation mechanism where the proximal end of the operating wire is fixed, and extends to the outside of the handle, wherein at least one first side hole that opens in an outer peripheral surface of the tube member is formed in a pipe wall of the proximal end portion of the tube member on a distal end side of the fixing position on the constituent element of the operation mechanism where the proximal end of the operating wire is fixed, wherein the proximal end portion of the operating wire passes through the first side hole and extends to an outside of the tube member, wherein at least one second side hole that opens in the outer 
The Examiner has cited Gardeski (U.S. PGPub. No. 20040097965) as the most pertinent prior art reference, which teaches a similar multi-lumen device comprising several of the limitations. However, upon further consideration and the amended claims, this reference fails to teach the lead wire and operating wire extending “in an inside of the tube member along an axial direction” and “wherein at least one first side hole that opens in an outer peripheral surface of the tube member is formed in a pipe wall of the proximal end portion of the tube member on a distal end side of the fixing position on the constituent element of the operation mechanism where the proximal end of the operating wire is fixed, wherein the proximal end portion of the operating wire passes through the first side hole and extends to an outside of the tube member, wherein at least one second side hole that opens in the outer peripheral surface of the tube member is formed in a pipe wall of a part of the proximal end portion of the tube member extending in the inside of the handle on a proximal end side of the fixing position on the constituent element of the operation mechanism where the proximal end of the operating wire is fixed, and wherein a proximal end portion of the lead wire passes through the second side hole and extends to the outside of the tube member”. The identified prior art describes a tubular member with grooves for wires that run axially along the outer peripheral surface of the tube member. However, the applicant claims the lead wire and operating wire also extending through the inside of the tube 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662. The examiner can normally be reached M-Th 7a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
/A.E.R./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794